DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group II, claims 4-8, in the reply filed on Sept. 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Objections
Claim 5 is objected to because of the following informalities:  there appears to be a typographical error as it is missing proper punctuation at the end of the claim (e.g. a period is missing).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  there appears to be a typographical error as it is missing proper punctuation at the end of the claim (e.g. a period is missing).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  there appears to be a typographical error as the word “from” is missing in line 2 after “selected”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the said table salts” in line 1 and 5  "the raw brine" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of raw brine.
Claim 6 recites the limitation “the mass ratio of sodium-to-strontium” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of sodium or strontium, much less a mass ratio.
Further, claim 6 recites a mass ratio but fails to include what the ratio is. It appears as though part of the claim is missing. Therefore, it is not clear if a mass ratio is required or not. 
Regarding claims 7-8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is additionally indefinite as it recites “wherein it further comprises” in line 1. It is unclear what it meant by “it”. It is unclear if “it” is referring to the method as a whole, wherein it should recite, “The method according to Claim 4, further comprising the steps of:…”, or if “it” is referring to a specific step in the method. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li Lui et al. (CN 102502710 A; June 20, 2012) in view of Allen et al. (US Patent No. 4,804,477; Feb. 14, 1989) and Asanagi (US Patent No. 4,203,954; May 20, 1980).
	Regarding claim 4, Lui discloses the manufacture of table salt comprising a five-effect salt preparation process in a vacuum. Lui discloses that brine is pretreated and subjected to a multi-effect evaporation treatment and concentrated to obtain a crystal concentration, so as to obtain a finished salt slurry.

	Although the thickening and drying steps are not disclosed by Lui, further removing moisture in the salt slurry and drying to obtain the table salt is a conventional choice of a person skilled in the art as taught by Allen and Asanagi, which also teach methods of manufacturing salt from brine.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Allen and Asanagi with the method of Lui in order to effectively obtain a table salt from brine.  
	Regarding claim 5, Allen teaches that it is known in the art to use mining brine as the raw brine in manufacturing salts and therefore it would have been obvious to use mining brine in the process of Lui to yield the predictable result of manufacturing table salts. 
	Regarding claim 6, with respect to the mass ratios of sodium to strontium can be determined without difficulty by means of preferred experimental adjustments. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the mass ratio is merely an obvious variant over the prior art. 
	Regarding claim 7, the combination of the prior art teaches the process as described above with respect to claim 4, and Asanagi further teaches that a pretreatment step can involve a  pH adjustment. Therefore, the step of pH adjustment in the pretreatment of the brine is also a conventional treatment method in the salt preparation industry and would have been obvious to apply to the method of Lui. 
	Further, the examiner notes that the limitations following the phrases “preferably” and “optionally” and not required and therefore have not been considered in applying prior art. 
	Regarding claim 8, the combination of the prior art teaches the process as described above with respect to claim 4, and Asanagi further teaches centrifugal treatment of the gypsum mother liquor and treatment of said off-gas by dry de-desuting. Therefore, centrifugation of the gypsum mother liquor and dust removal of the dust-containing brine are also conventional treatment methods in the salt preparation industry as taught by Asanagi, and would have been obvious to apply to the method of Lui to yield the predictable result of manufacturing table salt.
	Further, the examiner notes that the limitations following the phrases “preferably” and “optionally” and not required and therefore have not been considered in applying prior art. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791